DETAILED ACTION
Election/Restrictions
This application contains claims directed to the following patentably distinct species: species A1 (Figure 2A), species A2 (Figure 3A), species A3 (Figure 7A), species A4 (Figure 2B), species A5 (Figure 3B), species A6 (Figure 7B). The species are independent or distinct because species A1 is directed to a speed sensor with a target attached to the forward end of the radial shoulder, the shaft 40 is connected in a first joint 60 to a compressor hub 44a that is coupled to drive the first compressor 44; species A2 is directed to a speed sensor with a target attached to the top end of the radial shoulder, the shaft 40 is connected in a first joint 60 to a compressor hub 44a that is coupled to drive the first compressor 44; species A3 is directed to a speed sensor with an optical target, the shaft 40 is connected in a first joint 60 to a compressor hub 44a that is coupled to drive the first compressor 44; species A4 is directed to a speed sensor attached to the forward end of the radial shoulder, the joint 60 and compressor hub 44a are excluded because the compressor 44 in the engine 120 is tied to the fan 22; species A5 is directed to the speed sensor target attached to the top end of the radial shoulder, the joint 60 and compressor hub 44a are excluded because the compressor 44 in the engine 120 is tied to the fan 22; species A6 is directed to a speed sensor with an optical target, the joint 60 and compressor hub 44a are excluded because the compressor 44 in the engine 120 is tied to the fan 22. 
Further, there is defined sub-species in the event that Applicant elects Species A1, Species A2, or Species A5; no further sub-species should be elected in the event Applicant elects Species A3 or Species A6. The sub-species are defined as sub-species B1 as represented by Figure 4 (monolithic body for the target and radially inner bearing retainer); sub-species B2 as represented by Figure 5 (bonded seam or joint between the target and the radially inner bearing retainer); and sub-species B3 as represented by Figure 6 (an optical target). 
In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  there is an undue search burden placed upon the Examiner because each distinct target must be searched individually despite utilizing different methodology (monolithic, bonded, optical target; different attachment of shafts and types of engines; and location of the target). As such, each of these patentably distinct features must be individually searched, and they are mutually exclusive with one another.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN D SEABE whose telephone number is (571)272-4961. The examiner can normally be reached Monday-Friday, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN D SEABE/               Primary Examiner, Art Unit 3745